Citation Nr: 0813072	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for claimed hearing 
loss of the left ear.  

2.  Entitlement to service connection for claimed hearing 
loss of the left ear.  

3.  Entitlement to a compensable evaluation for the service-
connected hearing loss of the right ear.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a claimed dental 
disorder, to include trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and August 2005 rating 
decisions issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2008.  

Pursuant to a March 2008 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  

The veteran's claim was the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The claim for a compensable rating for the service-connected 
hearing loss of the right ear and the issue of whether new 
and material evidence has been submitted to reopen the claim 
of service connection for a dental disorder are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The evidence presented since a July 1998 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection 
for a hearing loss of the left ear.  

2.  The veteran did not manifest complaints or findings 
referable to a hearing problem while on active duty or prior 
to his initial VA examination in 1995 when his hearing was 
reported to be normal in the left ear.  

2.  The currently demonstrated hearing loss of the left ear 
is not shown to be due to noise exposure or another event or 
incident of the veteran's period of active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for hearing loss of the left 
ear.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  

2.  The veteran's left ear hearing loss disability is not due 
to disease or injury that was incurred in or aggravated by 
active service; nor may a sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in March and August 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued prior to the 
appealed October 2004 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Finally, the Board is also aware of the considerations of the 
Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding 
the need for notification of the evidence and information 
that is necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  To the extent that the Board finds that new and 
material evidence has been submitted in this case, the 
veteran is not prejudiced by the RO's failure to provide 
notice in this regard.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105. Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for bilateral hearing loss was denied in a rating 
decision in April 1995.  This was based on evidence that 
included a VA examination in 1995 that showed that the 
veteran had normal hearing responses of audiometric testing.  

The veteran applied to reopen his claim in February 1998.  In 
a rating decision promulgated in July 1998, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim.  The Board notes that in an August 2001 
rating decision the RO granted service connection for hearing 
loss of the right ear and assigned a non compensable 
evaluation.  

Thus, the July 1998 rating decision is final under 
38 U.S.C.A. § 7105.  The Board must first ascertain in this 
case whether new and material evidence has been received to 
reopen the claim.  

Since the July 1998 decision, the veteran has submitted 
private and VA audiological examination reports dated May 
2000, August 2000, September 2004, and December 2005.  The 
examiners concluded that the veteran had moderate high 
frequency sensorineural hearing loss of the left ear.  

In the August 2000 VA audiological examination report, the 
examiner did not offer an opinion as to the etiology of the 
hearing loss of the left ear.  The examiner did opine that 
from the veteran's reported history his hearing loss of the 
right ear was likely service related.  

In the September 2004 VA audiological examination report, the 
examiner noted the veteran had left ear hearing within normal 
limits in the 1995 examination and did not demonstrate 
hearing loss of the left ear until 2000.  

In the December 2005 VA audiological examination report, the 
examiner noted the history of the hearing loss of the left 
ear.  The examiner opined that, since the hearing loss of the 
left ear developed after 1995, it was not at least as likely 
as not caused by military noise due to delay in onset.  

The veteran also submitted a transcript of his March 2008 
Board hearing in which the veteran offered testimony about 
the history of his hearing disability.  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a hearing loss of 
the left ear.  

Having reopened the veteran's claim, the Board finds final 
adjudication is warranted at the present time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The Board has reviewed the veteran's service medical records 
and observes that the whispered and speaking voice hearing 
tests from the veteran's February 1956 separation exam showed 
left ear hearing of 15 out of 15.  

Subsequent to service, a VA audiological examination report 
from March 1995 showed normal hearing with excellent speech 
discrimination skills (100 percent) and normal middle ear 
findings in the left ear.  

As noted above, the May 2000, August 2000, September 2004, 
and December 2005 private and VA audiological examination 
reports showed that the veteran had moderate high frequency 
sensorineural hearing loss of the left ear.  In the August 
2000 VA audiological examination report, the examiner did not 
offer an opinion as to the etiology of the hearing loss of 
the left ear.  

In the September 2004 VA audiological examination report, the 
examiner noted the veteran had left ear hearing within normal 
limits in the 1995 examination and did not demonstrate 
hearing loss of the left ear until 2000.  

In the December 2005 VA audiological examination report, the 
examiner noted the history of the hearing loss of the left 
ear.  The examiner opined that, since the hearing loss of the 
left ear developed after 1995, it was not at least as likely 
as not caused by military noise due to delay in onset.  

In the present case, although the veteran currently has a 
diagnosed hearing disability of the left ear, the Board notes 
the first evidence of record of such disability was in May 
2000,many years after service.  

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Further, the Board notes the December 2005 VA audiological 
examination report in which the examiner, after reviewing the 
claims file, opined that, since the hearing loss of the left 
ear developed after 1995, it was not at least as likely as 
not caused by military noise due to delay in onset.  The 
examiner is certainly competent to offer an opinion in this 
regard.  Additionally, the veteran has not offered any 
competent evidence directly contradicting this opinion.  

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in the March 2008 hearing 
testimony.  While he is certainly competent to testify 
concerning continuity of symptoms capable of lay observation, 
the veteran has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Further, the competent evidence has shown a hearing 
disability could not have been continuous since service given 
that a March 1995 VA audiological examination showed left ear 
hearing within normal limits.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hearing loss of the 
left ear, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  





ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a hearing loss of the left 
ear, the appeal to extent is allowed.  

Service connection for a hearing loss of the left ear is 
denied.  



REMAND

During his March 2008 hearing, the veteran offered testimony 
about the history of his hearing disability.  The veteran's 
testimony indicated that his hearing disability of the right 
ear has increased in severity since his last VA examination 
in December 2005.  

Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).

Finally, in November 2005, the veteran expressed timely 
disagreement with an August 2005 rating decision denying 
service connection for a claimed dental disorder on the basis 
that new and material evidence had not been received to 
reopen the claim.  To date, however, no Statement of the Case 
has been issued.  

It remains incumbent upon the RO to issue a Statement of the 
Case addressing this particular issue, and, as indicated in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), this 
matter must be addressed on remand.  See also 38 C.F.R. § 
19.26 (2007).  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the service-
connected hearing loss of the right ear 
since December 2005.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claim.  

3.  The veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected hearing loss of the right ear. 

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests and studies, to include pure tone 
threshold testing and the Maryland CNC 
speech audiometric test that the examiner 
deems necessary should be performed.  The 
examination should include a complete 
rationale for the opinions expressed. 

4.  The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issue of whether new and material 
evidence has been submitted to re-open 
the claim of service-connection for a 
claimed dental disorder, to include 
trigeminal neuralgia.  All indicated 
development should be taken in this 
regard. The veteran should, of course, be 
advised of the time period within which 
to perfect his appeal.  38 C.F.R. § 
20.302(b) (2007).  

 5.  After completion of the above 
development, the issues on appeal should 
be readjudicated.  If the determinations 
remain adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


